United States Court of Appeals
      for the Federal Circuit
                ______________________

 MICHAEL YANKO, AS AN INDIVIDUAL, AND ON
BEHALF OF ALL OTHER PART-TIME GS AND WG
  FEDERAL EMPLOYEES WHO ARE OR WERE
 EMPLOYED BY ALL FEDERAL AGENCIES AND
      WHO ARE SIMILARLY SITUATED,
             Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1177
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01560-SGB, Chief Judge Susan G.
Braden.
                ______________________

              Decided: September 6, 2017
                ______________________

     IRA M. LECHNER, Washington, DC, argued for plain-
tiff-appellant.

    MARK E. PORADA, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
REGINALD T. BLADES, JR.
2                                   YANKO   v. UNITED STATES



                  ______________________

    Before PROST, Chief Judge, BRYSON and STOLL, Circuit
                          Judges.
BRYSON, Circuit Judge.
    Plaintiff Michael Yanko is a part-time federal employ-
ee of the U.S. Department of Veterans Affairs. In his
class action complaint, which he filed for himself and “on
behalf of all other part-time GS and WG federal employ-
ees who are or were employed by all federal agencies and
who are similarly situated,” he asserts that the class
members are entitled to premium pay for work performed
on each day designated by statute or Executive Order as
an “in-lieu-of” holiday. The Court of Federal Claims
rejected his claim. We affirm.
                             I
                             A
     There are ten federal holidays each year. Six of them
are celebrated on Mondays, while the other four (New
Year’s Day, Independence Day, Thanksgiving Day, and
Christmas Day) are celebrated on the day on which they
fall. 1 Federal employees, including part-time employees,
are paid for holidays that fall on a workday but on which
the employee is not required to work. 5 C.F.R. §§ 610.405,
610.406. When employees are required to work on holi-
days, they are entitled to premium pay for their work on
that day that is not in excess of eight hours and is not
overtime work. 5 U.S.C. § 5546(b). The rate of premium
pay for holiday work is equal to the employee’s rate of
basic pay, id., which means that an employee who works



     1  For employees in the District of Columbia and cer-
tain nearby areas, Inauguration Day is also recognized as
a federal holiday. 5 U.S.C. § 6103(c).
YANKO   v. UNITED STATES                                  3



on a holiday is in effect paid double time for that work.
Both full-time and part-time employees are entitled to
premium pay for designated holidays on which they are
required to work. 5 C.F.R. § 610.202(a).
    In addition to holidays that fall on employees’ work-
days, holidays sometimes fall on days that particular
employees are not scheduled to work. By statute and
Executive Order, certain employees whose basic work-
week of five workdays is Monday through Friday are
granted days off “in-lieu-of” holidays for those days. In
the case of a holiday that falls on a Saturday, Congress
has provided that the Friday before that Saturday is a
holiday. 5 U.S.C. § 6103(b)(1)(A). In the case of a holiday
that falls on a Sunday, an Executive Order provides that
the Monday after that Sunday is a holiday for those
employees. Exec. Order No. 11,582, § 3(a), 36 Fed. Reg.
2957 (Feb. 11, 1971). Such Friday and Monday holidays
are referred to as “in-lieu-of holidays.” Employees who
are entitled to such in-lieu-of holidays are relieved from
having to work on those days or, if required to work, earn
premium pay for those days. 5 U.S.C. § 6103(b)(1)(A);
Exec. Order No. 11,582, § 3(a).
    Employees whose basic workweek of five workdays is
other than Monday through Friday enjoy corresponding
benefits. For such employees, if a holiday falls on a day
outside the employee’s basic workweek, the employee’s in-
lieu-of holiday is observed during the employee’s work-
week, on either the day before or the day after the actual
holiday. 5 U.S.C. § 6103(b)(2); Exec. Order No. 11,582,
§ 3(b). 2 The employees are relieved from work on that in-


   2     The statute and Executive Order use somewhat
convoluted language, but the upshot is that a holiday that
falls on the day that is treated as the employee’s Saturday
is observed as an in-lieu-of holiday on the last workday
before that day, and a holiday that falls on the day that is
4                                   YANKO   v. UNITED STATES



lieu-of day or given premium pay if they are required to
work. See 5 U.S.C. § 6103(b)(2); Exec. Order No. 11,582,
§ 3(b).
   There is no dispute between the parties regarding
how the in-lieu-of provisions operate with regard to full-
time employees. The dispute concerns whether, and to
what extent, the in-lieu-of provisions apply to part-time
employees such as Mr. Yanko.
                             B
    Mr. Yanko has been employed by the Department of
Veterans Affairs on a part-time basis for some time,
including the entire six-year period prior to the filing of
his complaint. His regular workweek consists of five
days, from Sunday through Thursday. Thus, his weekly
non-workdays regularly fall on Fridays and Saturdays.
Between December 15, 2009, and May 16, 2016, there
were eight official public holidays that fell on either a
Friday or a Saturday (New Year’s Day of 2010, 2011, and
2016; Independence Day of 2014 and 2015; and Christmas
Day of 2009, 2010, and 2015). Because Mr. Yanko is a
part-time employee, he was not credited with an in-lieu-of



treated as the employee’s Sunday is observed as an in-
lieu-of holiday on the next workday after that day. For
example, a full-time employee may work Wednesday
through Sunday, with Monday off in place of Saturday,
and Tuesday off in place of Sunday. For such an employ-
ee, if a holiday falls on the non-workday in place of Satur-
day (Monday, in the example), the employee’s
immediately preceding workday (Sunday) is treated as an
in-lieu-of holiday. See 5 U.S.C. § 6103(b)(2). If a holiday
falls on the employee’s non-workday in place of Sunday
(Tuesday, in the example), the employee’s immediately
following workday (Wednesday) is treated as an in-lieu-of
holiday. See Exec. Order No. 11,582, § 3(b).
YANKO   v. UNITED STATES                                   5



holiday during the preceding or succeeding workweek for
any of those eight days.
    It is the longstanding policy of the Office of Personnel
Management (“OPM”) that part-time employees are not
entitled to an in-lieu-of holiday corresponding to a partic-
ular holiday when that holiday falls on a non-workday for
the part-time employee. That policy is reflected in regula-
tions issued by OPM pursuant to notice-and-comment
rulemaking. 5 C.F.R. §§ 610.405, 610.406. Contending
that OPM’s policy and regulations are contrary to section
6103(b) and Executive Order 11,582, Mr. Yanko seeks to
recover an amount equal to the premium pay to which he
would have been entitled if he had been credited with in-
lieu-of holidays for the eight holidays that fell outside his
normal workweek during the past six years.
    The Court of Federal Claims disagreed with Mr.
Yanko’s statutory argument. Instead, the court held that
the governing statute and Executive Order do not provide
part-time employees such as Mr. Yanko with a right to in-
lieu-of holidays when federal holidays fall on days outside
the employees’ normal workweek. In particular, the court
concluded that the term “basic workweek,” which appears
in the statute governing in-lieu-of holidays and in Execu-
tive Order No. 11,582, refers only to full-time employees,
and not to part-time employees. On appeal, Mr. Yanko
challenges that construction of the statute and the Execu-
tive Order.
                             II
                             A
    To begin with, Mr. Yanko objects to the trial court’s
dismissal of his complaint for failure to state a claim on
which relief can be granted. He argues that he has made
factual allegations that preclude the entry of judgment
against him as a matter of law. In fact, however, the trial
court correctly found that this case turns not on a factual
6                                   YANKO   v. UNITED STATES



dispute, but on a pure legal issue of statutory interpreta-
tion: whether part-time federal employees are entitled to
in-lieu-of holidays when federal holidays fall on days on
which they are not scheduled to work. For that reason,
the court properly resolved this case on legal grounds
under Rule 12(b)(6) of the Rules of the Court of Federal
Claims. See Amoco Oil Co. v. United States, 234 F.3d
1374, 1377 (Fed. Cir. 2000).
                            B
     On the merits, Mr. Yanko argues that section 6103(b)
of title 5 and Executive Order No. 11,582, which provide
for in-lieu-of holidays, apply by their terms to part-time
employees. For that reason, he argues, OPM’s regulations
and its longstanding practice of excluding part-time
employees from the in-lieu-of holiday benefits of section
6103(b) and the Executive Order, are invalid.
    Mr. Yanko’s statutory argument proceeds from his
contention that part-time employees are “employees”
within the meaning of the pertinent statutes, and that
once that proposition is accepted, the in-lieu-of holiday
provisions of section 6103(b) and the Executive Order
necessarily apply with full force to part-time employees.
While we agree that part-time employees are “employees”
as that term is used in the pertinent provisions, see
Fathauer v. United States, 566 F.3d 1352, 1356-57 (Fed.
Cir. 2009), that point does not carry the day for Mr.
Yanko. 3




    3   Mr. Yanko places heavy reliance on this court’s
decision in Fathauer. That case, however, merely held
that the term “employee” in the Sunday premium pay
statute, 5 U.S.C. § 5546(a), comprises both part-time and
full-time employees. 566 F.3d at 1356. The issue in this
case is quite different—whether the statutory term “basic
YANKO   v. UNITED STATES                                  7



    Under both section 6103(b) and section 3 of Executive
Order No. 11,582, in-lieu-of holiday benefits are limited to
employees who work a “basic workweek,” whether that
constitutes Monday through Friday or some period other
than Monday through Friday. Referencing 5 U.S.C.
§ 6101, the government argues that the term “basic
workweek” refers to the basic 40-hour workweek worked
by full-time employees.
     Section 6101 directs each executive agency to “estab-
lish a basic administrative workweek of 40 hours for each
full-time employee.” 5 U.S.C. § 6101(a)(2)(A). The statute
also provides that “the basic 40-hour workweek is sched-
uled on 5 days, Monday through Friday when possible,
and the 2 days outside the basic workweek are consecu-
tive.” Id. § 6101(a)(3)(B). The government argues that
the term “basic workweek,” as used in section
6101(a)(3)(B) and elsewhere in sections 6101 and 6103, is
simply shorthand for “basic 40-hour workweek” or “basic
administrative workweek of 40 hours,” as used in section
6101. Accordingly, the government asserts, the use of the
shorthand term “basic workweek” in section 6103(b) and
in the corresponding portion of Executive Order No.
11,582 necessarily limits the scope of those provisions to
employees who work a 40-hour week, i.e., full-time em-
ployees. Cf. 5 U.S.C. § 3401(2) (part-time employees work
between 16 and 32 hours per week, or between 32 and 64
hours during a biweekly pay period).
    Mr. Yanko disagrees, arguing that when Congress
intended to refer to the “basic workweek” of full-time
employees, it used the term “basic 40-hour workweek” or
“basic administrative workweek of 40 hours,” and that
when it used the unmodified term “basic workweek,” it
intended the provisions in question to apply to both full-


workweek” in 5 U.S.C. § 6103(b) refers to the workweek of
all federal employees or only full-time employees.
8                                    YANKO   v. UNITED STATES



time and part-time employees. For that reason, he con-
tends that “there is no ambiguity” and that the in-lieu-of
holiday provisions in section 6103(b) and the Executive
Order clearly apply to part-time employees. Appellant’s
Br. at 33. 4
    While the text of section 6103 and the Executive
Order does not explicitly answer the question, an exami-
nation of the history of those provisions and the way they
have been interpreted over the past 70 years persuades us
to reject Mr. Yanko’s contention that the provisions
unambiguously support his position that in-lieu-of holiday
benefits are available to part-time workers.
                              1
    The statutory provisions at issue in this case trace
their origins to the Federal Employees Pay Act of 1945,
Pub. L. No. 79-106, 59 Stat. 295 (“the 1945 Pay Act”).
Section 604 of that Act, entitled “Establishment of Basic
Workweek; Pay Computation Methods,” contained the
core provisions governing the establishment of “a basic
administrative workweek of forty hours” for full-time
federal employees. 59 Stat. at 303. That section was the
precursor of the current section 6101.
    Seven years after the enactment of the 1945 Pay Act,
President Truman issued an Executive Order that provid-
ed for in-lieu-of holidays for federal employees for the first
time. See Exec. Order No. 10,358, 17 Fed. Reg. 5269


    4   Executive Order No. 11,582 uses the term “basic
workweek” without further defining it. However, neither
party in this case has suggested that the term “basic
workweek” should be construed differently for the Execu-
tive Order than for section 6103(b). We agree that there
is no textual or contextual basis for drawing a distinction
between the two and we therefore treat them as being in
pari materia.
YANKO   v. UNITED STATES                                9



(June 9, 1952). That Executive Order provided that when
a holiday fell on a Sunday, an employee “whose basic
workweek does not include Sunday” would be excused
from work on the next workday of the employee’s basic
workweek. In the case of an employee “whose basic
workweek includes Sunday,” the Executive Order provid-
ed that when a holiday fell on a day that had been admin-
istratively scheduled as the employee’s regular non-
workday in lieu of Sunday, the employee would be ex-
cused from work on the next workday of his basic work-
week. Finally, the Executive Order provided that when a
holiday such as Labor Day or Thanksgiving Day (which
always occur on a specific day of the week) fell on a day
outside a particular employee’s regular basic workweek,
the employee would be “excused from work on the next
workday of his basic workweek.” The Executive Order
made no equivalent provision for holidays falling on a
Saturday. The Executive Order also made no explicit
reference to whether those rules would apply to part-time
employees.
     The question whether the Executive Order extended
to part-time employees did not remain unresolved for
long, however. An opinion was promptly sought from the
Comptroller General as to whether Executive Order No.
10,358 applied to part-time employees. In a decision
issued in early 1953, the Comptroller General ruled that
it did not. The Comptroller General determined that the
holiday benefit provisions of the Executive Order “are for
application only to employees who have a regularly estab-
lished basic workweek of at least 40 hours and do not
apply to part-time employees.” Acting Comptroller Gen.
Yates to the Adm’r of Veterans Affairs, 32 Comp. Gen. 378,
378 (1953).
    The Comptroller General concluded that the term
“basic workweek,” as used in the Executive Order, should
be construed “accord[ing to] the commonly understood
meaning of said term[,] as employed in the [1945] Pay Act
10                                  YANKO   v. UNITED STATES



and applicable civil service regulations,” to “relat[e] only
to employees who have a regularly established workweek
of at least 40 hours.” Id. at 380.
    Six years later, Congress amended the 1945 Pay Act
by adding a provision that extended the in-lieu-of holiday
rule to Saturdays. The amendment provided that when a
holiday fell on a Saturday, the day immediately preceding
the Saturday would be recognized as a legal public holi-
day. Pub. L. No. 86-362, 73 Stat. 643 (1959). In addition,
Congress added a provision that is essentially the same as
the provision now found in 5 U.S.C. § 6103(b)(2). It stated
that if a holiday fell on a regular non-workday for an
employee whose basic workweek was other than Monday
through Friday, and that day was not the non-workday
scheduled for the employee in lieu of Sunday, the workday
immediately preceding that non-workday would be treat-
ed as a holiday for that employee. Id. Other than chang-
es in language and organization made as part of a
recodification of title 5 in 1966, Congress has left the
substance of the in-lieu-of holiday rules unaltered since
the legislation in 1959.
    In 1971, President Nixon issued Executive Order No.
11,582, which replaced Executive Order No. 10,358. As
relevant here, the 1971 order preserved the portions of
Executive Order No. 10,358 relating to employees with
regularly scheduled workweeks whose basic workweeks
did not include Sundays, see Exec. Order No. 11,582,
§ 3(a), as well as those employees whose basic workweeks
included Sundays, id. § 3(b).
    Nothing in the history of the in-lieu-of holiday provi-
sions lends any support to Mr. Yanko’s argument that
either Congress or the President clearly intended those
provisions to apply to part-time employees. Nothing in
the statute or the Executive Order suggests that the term
“basic workweek” applies to part-time employees. In-
stead, from as early as the 1945 Pay Act, the term was
YANKO   v. UNITED STATES                                 11



consistently used in reference to full-time employees.
Reading section 6101, section 6103, and Executive Order
No. 11,582 as a whole, it is reasonable to interpret the use
of the term “basic workweek” to be a shorthand expres-
sion for “basic 40-hour workweek,” as used in both the
text and the heading of section 6101. See Florida Dep’t of
Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 47
(2008) (“[A] subchapter heading cannot substitute for the
operative text of a statute,” but “statutory titles and
section headings are tools available for the resolution of
doubt about the meaning of a statute.”) (internal quota-
tion marks omitted). We therefore reject Mr. Yanko’s
argument that the text of the statute by itself makes clear
that the “in-lieu-of” holiday rules apply to part-time
employees.
                             2
     There are only two possible plain meaning construc-
tions of “basic workweek,” as used in section 6103 and the
Executive Order: (1) “basic workweek” refers to the 40-
hour workweek of a full-time employee, or (2) “basic
workweek” includes the schedules of part-time employees.
We have rejected Mr. Yanko’s argument that the latter is
an unambiguous, plain meaning interpretation. Although
the government argues the former, i.e., that the text of
the statute and the Executive Order unambiguously
supports its position, we find it unnecessary to decide that
question, because the consistent administrative interpre-
tation of the statute and the Executive Order by OPM—
the agency charged by Congress with administering the
federal personnel laws—supports the government’s inter-
pretation. Applying familiar principles of deference to
agency interpretations of ambiguous statutes, see Chev-
ron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837 (1984), we hold that, even assuming the lan-
guage of section 6103 and Executive Order No. 11,582
does not plainly support the government’s interpretation,
12                                   YANKO   v. UNITED STATES



OPM’s interpretation of the statute and Executive Order
is entitled to deference and thus governs this case.
    When a statute is ambiguous or silent with respect to
an issue of statutory construction, the Supreme Court has
held that “administrative implementation of a particular
statutory provision qualifies for Chevron deference when
it appears that Congress has delegated authority to the
agency generally to make rules carrying the force of law,
and that the agency interpretation claiming deference
was promulgated in the exercise of that authority.”
United States v. Mead, 533 U.S. 218, 226-27 (2001).
Delegation of such authority can be shown, for example,
by an agency’s power to engage in notice-and-comment
rulemaking. Id. at 227; see also In re Cuozzo Speed
Techs., LLC, 793 F.3d 1268, 1279 (Fed. Cir. 2015); Mercier
v. United States, 786 F.3d 971, 977-78 (Fed. Cir. 2015);
Wilder v. Merit Sys. Prot. Bd., 675 F.3d 1319, 1322 (Fed.
Cir. 2012); Carrow v. Merit Sys. Prot. Bd., 564 F.3d 1359,
1365 (Fed. Cir. 2009). Applying those principles, we hold
that OPM’s interpretation of the in-lieu-of holiday provi-
sions of section 6103(b) as inapplicable to part-time
employees is entitled to deference.
    In 5 U.S.C. § 6101(c), Congress granted OPM the
authority to “prescribe regulations, subject to the approv-
al of the President, necessary for the administration of
this section insofar as this section affects employees in or
under an Executive agency.” By Executive Order, the
President has designated and empowered OPM to exer-
cise, “without the approval, ratification, or other action of
the President,” the authority to issue regulations neces-
sary for the administration of the 1945 Pay Act (of which
current section 6101 was a part). Exec. Order No. 10,552
(Aug. 10, 1954), as modified by Exec. Order No. 12,107
(Dec. 28, 1978). Thus, in this case there is a clear author-
ization, both from Congress and the President, for OPM to
engage in formal rulemaking, authority that the Supreme
YANKO   v. UNITED STATES                                  13



Court has described as “a very good indicator of delega-
tion meriting Chevron treatment.” Mead, 533 U.S. at 229.
    Pursuant to that authority, OPM has promulgated
regulations that specifically provide that “[w]hen a holi-
day falls on a non-workday of a part-time employee, he or
she is not entitled to an in-lieu-of day for that holiday.” 5
C.F.R. §§ 610.405, 610.406. 5 OPM has consistently taken
that position since the regulations were promulgated in
1983, and the rule has been consistently applied in that
manner since much earlier. See Barnhart v. Walton, 535
U.S. 212, 220-21 (2002) (noting that the “Agency’s inter-
pretation is one of long standing” and according Chevron
deference in light of, inter alia, “the careful consideration
the Agency has given the question over a long period of
time”); Butterbaugh v. Dep’t of Justice, 336 F.3d 1332,
1341 (Fed. Cir. 2003) (extra deference due to agency’s
longstanding interpretations of statutory prescriptions).
     Similar principles apply to interpretations of Execu-
tive Orders by the agency charged with administering
them. See Udall v. Tallman, 380 U.S. 1, 16-18 (1965).
This court has applied that principle to cases in which
OPM has interpreted Executive Orders or other Presiden-
tial directives governing personnel matters in which, as in
this case, OPM has been charged with the responsibility
to apply and administer the Executive Order or directive.


    5   Although the two cited regulations apply specifi-
cally to part-time employees on flexible or compressed
work schedules, OPM made clear in comments accompa-
nying the promulgation of those regulations that it inter-
prets in-lieu-of holiday benefits as inapplicable to part-
time employees generally and that the specific regulations
were based on that general principle. See Hours of Duty;
Alternative Work Schedules, 48 Fed. Reg. 44,059, 44,059
(Office Pers. Mgmt. Sept. 27, 1983) (“A part-time employ-
ee is not entitled to in-lieu-of holidays.”).
14                                  YANKO   v. UNITED STATES



In such cases, we have held that the court must accord
broad deference to the agency’s interpretation of the
Executive Order. See Wagner v. Office of Pers. Mgmt., 783
F.2d 1042, 1045 (Fed. Cir. 1986); Alaniz v. Office of Pers.
Mgmt., 728 F.2d 1460, 1465 (Fed. Cir. 1984); see also
Montana Wilderness Ass’n v. Connell, 725 F.3d 988, 994
(9th Cir. 2013); El-Ganayni v. U.S. Dep’t of Energy, 591
F.3d 176, 187 (3d Cir. 2010); Dehainaut v. Peña, 32 F.3d
1066, 1073 (7th Cir. 1994).
    Further support for the government’s interpretation
of the in-lieu-of holiday provisions comes from the
longstanding and consistent line of authority from the
Comptroller General holding that the in-lieu-of holiday
provisions do not apply to part-time employees. That line
of authority began with the 1953 Comptroller General
opinion discussed above, which issued shortly after the
promulgation of the first Executive Order granting in-
lieu-of holiday benefits. See Acting Comptroller Gen.
Yates to the Adm’r of Veterans Affairs, 32 Comp. Gen. 378
(1953). As shown in a series of subsequent opinions, the
Comptroller General has adhered to that position ever
since: Matter of Commissary Employees—Entitlement to
Holiday, B-192104, 1978 WL 11300 (Comp. Gen. Sept. 1,
1978); Matter of Gladys Noon Spellman, House of Repre-
sentatives, B-198472, 1980 WL 16572 (Comp. Gen. May
21, 1980); Matter of Shirley A. Lombardo—Part-Time
Employee’s Entitlement to Holiday, 63 Comp. Gen. 306
(1984); Matter of Part-time Employees, B-214156, 1984
WL 44280 (Comp. Gen. May 29, 1984). While opinions of
the Comptroller General are not binding on this court, we
have looked to them for guidance in areas in which the
Comptroller General has been assigned legal responsibili-
ties, see Cleveland Telecomms. Corp. v. Goldin, 43 F.3d
655, 658 n.1 (Fed. Cir. 1994), as was formerly the case
with regard to the resolution of federal employees’ claims
as to compensation and leave, see Adams v. Hinchman,
154 F.3d 420, 422 n.2 (D.C. Cir. 1998).
YANKO   v. UNITED STATES                                  15



    The reasonableness of OPM’s position is buttressed by
the point made in one of the Comptroller General’s opin-
ions from 1984. In that opinion, the Comptroller General
pointed out that interpreting the in-lieu-of holiday rule to
apply to part-time employees would mean that part-time
employees working fewer than five days per week would
obtain disproportionately favorable in-lieu-of holiday
benefits compared to their full-time colleagues; as the
opinion noted, “the smaller the number of regularly
scheduled workdays [for such an employee], the greater
the proportional entitlement to designated or in lieu of
holidays.” Matter of Shirley A. Lombardo, 63 Comp. Gen.
at 307. It is not unreasonable for OPM to conclude that
Congress would not have intended to implement a system
having such a perverse outcome.
     In sum, we hold that it was reasonable for OPM, in its
formal regulations, to interpret the reference to “basic
workweek” as applying only to full-time employees. That
position is consistent with the position taken by the
Comptroller General in interpreting the statute, and it is
consistent with the position taken by OPM since OPM
first issued regulations on the issue. Because the lan-
guage and context of the statute do not clearly indicate
that Congress or the President intended a contrary inter-
pretation of the term “basic workweek,” we sustain OPM’s
interpretation of that term as applicable only to full-time
employees.
   Each party shall bear its own costs for this appeal.
                       AFFIRMED